Exhibit 10.5 (d)
Tallgrass Office Lease
[Additional Hvac Equipment]
FOURTH AMENDMENT TO LEASE
     This Fourth Amendment to Lease (this “Amendment”) is made and entered into
as of this 3rd day of May, 2010 by and between BOLINGBROOK INVESTORS, LLC, an
Illinois limited liability company (“Landlord”), and ULTA SALON, COSMETICS &
FRAGRANCE, INC., a Delaware corporation (“Tenant”).
Recitals
     A. Tenant has leased those certain Premises consisting of 82,468 rentable
square feet (the “Premises”) in the Building located at 1000 Remington
Boulevard, Bolingbrook, Illinois (the “Building”), pursuant to the terms and
conditions contained in that certain Office Lease entered into by and between
Tenant and Landlord dated April 17, 2007 (the “Office Lease ”) as amended by
that Amendment to Lease dated November 2007 (the “First Amendment”), that Letter
Agreement dated January 7, 2008 (the “Letter Amendment”), that Second Amendment
to Lease dated February 20, 2008 (the “Second Amendment”), and that Third
Amendment to Lease dated March     , 2008 (the “Third Amendment”, and together
with the Office Lease, the First Amendment, the Letter Amendment, the Second
Amendment and the Third Amendment, hereinafter referred to as the “Lease”).
     B. Landlord and Tenant desire to amend the Lease to allow for the
installation of Additional HVAC Equipment (as hereinafter defined) and for
certain other purposes.
Agreements
     NOW, THEREFORE, in consideration of the recitals, rent paid and to be paid
to Landlord and the covenants to be performed in accordance with the terms and
conditions hereinafter contained, Landlord and Tenant do hereby agree as
follows:
     1. HVAC Units. Pursuant to the Third Amendment, Tenant has previously
installed HVAC Equipment (as defined in the Third Amendment) on the roof of the
Building and desires to install three (3) additional HVAC units. Landlord
acknowledges that Tenant will install two (2) Additional HVAC units in 2010 (the
“2010 Additional HVAC Units”) and one (1) additional HVAC Unit in 2011 (the
“2011 Additional HVAC Unit”).
     2. Access to Roof and Installation of Additional HVAC Equipment. (a) So
long as the Lease is in effect, Landlord grants to Tenant the right to install
and maintain the 2010 Additional HVAC Units and the 2011 Additional HVAC Unit,
together with necessary cables, conduit, and other related incidental items
within utility chases and risers between the Premises and the roof as approved
by Landlord (including the 2010 Additional HVAC Units and the 2011 Additional
HVAC Unit, collectively referred to herein as the “Additional HVAC Equipment”),
in accordance with all the terms and provisions of the Lease as hereby amended.
     (b) Tenant shall bear all costs of installation of the Additional HVAC
Equipment, including Landlord-approved modifications required for the
installation and costs of fulfilling all the requirements set forth in this
Amendment.
     (c) Landlord shall have the right to approve the actual location of the
Additional HVAC Equipment. Notwithstanding the foregoing, Landlord acknowledges
that it has already approved and shall allow Tenant to install one (1) of the
2010 Additional HVAC Units in the location referenced on Exhibit A attached
hereto and made a part hereof.

 



--------------------------------------------------------------------------------



 



     (d) Before commencing construction of the Additional HVAC Equipment, Tenant
shall provide Landlord with plans and specifications for the Additional HVAC
Equipment, its location, and its means of attachment to the Building, which
plans shall be subject to the approval of Landlord in its sole and absolute
discretion in all respects, including, without limitation, as to the size,
weight and capacity thereof. Notwithstanding the foregoing, Landlord
acknowledges that it has already received and approved Tenant’s plans and
specifications with respect to the first 2010 Additional HVAC Unit to be
installed prepared by Chipman Adams Ltd. for Job No. 09-7563 (Sheets E-l, M1.0,
M2.0, A-1.1) dated December 4, 2009, as revised February 5, 2010. In no event
shall any approvals given by Landlord with respect to the construction or the
installation of the Additional HVAC Equipment, or which Landlord has the right
to give, nor the right of Landlord to supervise the installation of the
Additional HVAC Equipment, constitute any warranty by Landlord of the adequacy,
workmanship or quality of the Additional HVAC Equipment nor impose upon Landlord
any liability in connection with the Additional HVAC Equipment. Landlord makes
no representation and shall have no obligation with respect to the suitability
of the roof for the installation and use of the Additional HVAC Equipment.
Landlord shall be entitled to supervise Tenant’s installation of the Additional
HVAC Equipment. Tenant agrees to pay all reasonable out-of-pocket third-party
costs incurred by Landlord in connection with review of plans and specifications
for the Additional HVAC Equipment or supervision of the installation thereof
within ten (10) days after written notice thereof (accompanied by a paid receipt
for such costs) given to Tenant from time to time. Landlord and Tenant
acknowledge that the out-of-pocket third-party costs incurred by Landlord for
review of the plans and specifications for the first 2010 Additional HVAC Unit
total $1,085.
     (e) Access to the roof, cables, mechanical rooms or other areas of the
Building and all work undertaken by Tenant shall be, in each instance, with
reasonable prior notice to Landlord and in the presence of an employee or agent
of Landlord, and shall otherwise be in accordance with Landlord’s required
procedures and regulations.
     (f) Tenant shall secure all necessary building permits, consents and any
other approvals of federal, state or local agency or government authority
required for the Additional HVAC Equipment installation, shall provide copies of
same to Landlord, and shall comply with all requirements of any such agency or
authority and all other legal requirements, including, but not limited to,
height restrictions and screening requirements. Tenant shall provide Landlord
all installation specifications and drawings required for the securing of said
permits, consents and approvals and any revisions thereto within five (5) days
after submittal of same to the appropriate governmental agency.
     (g) Installation of the Additional HVAC Equipment shall be performed so as
to cause no structural damage to the Building and in a manner that will not
affect any roof or other warranty. Any damage to the Building caused by such
installation or by the operation or existence of the Additional HVAC Equipment
shall be repaired by Tenant immediately. At the termination of the Lease by
expiration of time or otherwise, at the option of Landlord given by written
notice thereof to Tenant no later than sixty (60) days prior to the expiration
of the Term or, in the event of any early termination of the Lease, within
twenty (20) days after such termination, Tenant, at its sole cost and expense,
shall remove the Additional HVAC Equipment and all related equipment and shall
restore the portions of the Building affected by the installation, operation or
removal of the HVAC Equipment and Additional HVAC Equipment to the condition
existing prior to the installation, operation or removal of all such equipment.
Tenant shall further immediately repair, at its sole cost and expense, any
damage or destruction caused by the removal of the Additional HVAC Equipment.
Restoration and repair hereby required to be performed by Tenant shall be
completed under the supervision of Landlord or Landlord’s agent at such time and
in such manner as is acceptable to Landlord. If Tenant fails to perform any
required repairs or remove any Additional HVAC Equipment required to be removed
within thirty (30) days after written notice thereof (or such longer time period
as may be reasonably necessary so long as Tenant has commenced such repairs
within said thirty (30) day period, but in no event more than ninety

2



--------------------------------------------------------------------------------



 



(90) days after such notice) then Landlord shall have the right to perform any
repairs and removal and restoration, at Tenant’s sole cost and expense, and such
expense shall be reimbursed to Landlord promptly upon demand together with an
administrative charge of fifteen percent (15%) of the cost thereof.
Notwithstanding anything contained herein, Tenant shall not remove, and shall
not be reimbursed for the cost of, any component of the Additional HVAC
Equipment or ancillary equipment which is affixed to, embedded in or permanently
attached in or to the Building including, but not limited to, cables and other
wiring, unless Landlord so directs otherwise.
     (h) Tenant agrees that the use of the Additional HVAC Equipment will not
endanger or interfere with persons or equipment in the Building or surrounding
property. Tenant shall hold the Landlord harmless and shall indemnify and defend
the Landlord, its officers, directors, shareholders, partners, members,
managers, affiliates, employees and agents from and against all loss, cost,
injury, claims, demands and expenses of every kind (including reasonable
attorneys’ fees) which arise from or are alleged with respect to Tenant’s
exercise of the rights granted under this Amendment or actions pursuant hereto
or any breach by Tenant of its obligations under this Amendment.
     (i) Tenant shall ensure that the installation is accomplished so that the
Additional HVAC’S is securely attached to the Building, and Tenant assumes full
responsibility for any physical damage to the Building which may be caused in
whole or in part by the Additional HVAC Equipment or its support equipment.
     (j) Landlord and its officers, directors, shareholders, partners, members,
members, affiliates, agents and employees shall not be liable or responsible to
Tenant for any loss or damage to the Additional HVAC Equipment or person
occasioned by theft, fire, act of God, public enemy, injunction, riot, strike,
insurrection, war, court order, or for any damage or inconvenience which may
arise through the maintenance, repair or alteration of any part of the Building,
or the failure to make such repair. Tenant agrees and acknowledges that Landlord
has made no representations or warranties with respect to the physical condition
of the roof or any other portion of Building, their suitability for the purpose
intended hereunder or any other matter hereunder. Landlord shall not be liable
to Tenant for any interference with Tenant’s operation of the Additional HVAC
Equipment caused by Landlord’s maintenance, repair or replacement of the roof or
any other part of the Building, and Landlord and Tenant shall cooperate with
each other so that Landlord can perform its obligations under the Lease.
     (k) The Additional HVAC Equipment shall be used only by Tenant in
connection with Tenant’s Premises and shall not include any equipment or be used
for the benefit of any other part of the Building.
     (l) The rights of Tenant under this Amendment are not assignable by Tenant
and shall benefit only Tenant and not any successors, assigns or sublessees.
     (m) After the initial installation of the Additional HVAC Equipment,
Landlord may from time to time cause Tenant to relocate the Additional HVAC
Equipment or a portion thereof to another portion or portions of the roof of the
Building at the sole cost of Tenant. In the event that Landlord requires Tenant
to relocate the Additional HVAC Equipment at any time, Tenant, at Tenant’s sole
cost and expense, shall so relocate the Additional HVAC Equipment to a location
acceptable to Landlord and otherwise in compliance with the requirements of this
Amendment within thirty (30) days after a written request by Landlord. If Tenant
fails to comply with any relocation request as stated above Landlord may cause
the Additional HVAC Equipment to be relocated at Tenant’s expense, and Tenant
shall pay any and all costs incurred by Landlord to effectuate such relocation,
plus a fifteen percent (15%) administrative fee within ten (10) days after
notice from Landlord; provided, however, that in the event Tenant commences to
relocate such Additional HVAC Equipment within said thirty (30) day period, it

3



--------------------------------------------------------------------------------



 



shall have such longer period of time to complete such relocation as is
reasonably necessary so long as Tenant is diligently pursuing such relocation.
     (n) Tenant hereby agrees to extend its insurance required under the Lease
to cover the Additional HVAC Equipment and installation thereof in compliance
with the Lease.
     3. Tenant Allowance/Plan Allowance with respect to the Phase II and Phase
III Premises. Notwithstanding anything to the contrary in the Lease (including
without limitation, Section 7(b) of the Office Lease), Landlord shall provide to
Tenant the Allowance (as defined in the Lease) and a contribution towards
Tenant’s Plans as follows: (a) with respect to Phase I, Landlord has paid the
Allowance and the Tenant Plan contribution with respect to Phase I; (b) with
respect to Phase II, (i) $10.00 per square foot or $48,060.00 to be used towards
the cost of the Tenant’s Work for Phase II and (ii) $0.08/square foot or $384.48
to be used towards the cost of Tenant’s Plans for Phase II (the amounts
described in Subparagraphs (b)(i) and (ii) are collectively referred to as the
“Phase II Allowance”); and (iii) the parties acknowledge that Tenant has
submitted to Landlord all documentation as required pursuant to the Lease
(including, without limitation, pursuant to Paragraph 9 of the Workletter) for
payment of the Phase II Allowance and said Phase II Allowance shall be payable
by Landlord forty five (45) days after the mutual execution and delivery of this
Amendment; and (c) with respect to Phase III, (i) the amount of $10.00 per
square foot or $383,070.00 to be used towards the costs of Tenant’s Work for
Phase III; and (ii) $0.08/square foot or $3,064.56 to be used towards the cost
of Tenant’s Plans for Phase III (the amounts described in Subparagraphs c(i) and
c(ii) are collectively referred to as the “Phase III Allowance”) and (iii) the
parties hereby agree that, as a condition to payment of the Phase III Allowance,
Tenant shall submit to Landlord all documentation required pursuant to the Lease
and Workletter for payment of the Phase III Allowance no later than January 31,
2011. If, following submission of substantially all the documentation required
under the Lease for payment of the Phase III Allowance (the “Phase III
Submission”), Landlord has any objection to any portion of the Phase III
Submission or deems the Phase III Submission or any portion thereof to be
insufficient or unsatisfactory, Landlord shall provide Tenant with written
notice of any such objection within seven (7) business days following Landlord’s
receipt of the Phase III Submission. Thereafter, Landlord and Tenant shall work
together in good faith to ensure that Tenant delivers the documentation required
by Landlord for the payment of the Phase III Allowance. Notwithstanding anything
to the contrary contained herein, in the event that the Phase III Submission is
tendered to Landlord by Tenant in good faith on or before January 31, 2011,
Landlord will not deny payment of the Phase III Allowance, or any portion
thereof, to Tenant if the Phase III Submission is not accepted by Landlord and
Tenant is required to submit additional or alternate documentation after
January 31, 2011; provided, however, Landlord shall not be required to pay
Tenant the Phase III Allowance until all documentation required under the Lease
is submitted to Landlord or if the Phase III Submission is not provided to
Landlord on or before January 31, 2011. Except as modified herein, all other
terms and conditions in the Workletter shall remain in full force and effect.
     4. Delivery of Phase III Premises. Tenant acknowledges that all Landlord’s
Work, including, without limitation, a new demising partition near the north end
of the Premises on the second floor as described in Section 6 of the Second
Amendment, has been timely completed as required under the Lease.
     5. Legal Fees and Expenses. Tenant agrees to reimburse or pay, as
applicable, all out-of- pocket legal fees and expenses incurred by Landlord from
and after January 1, 2009 in connection with the unsigned Fourth Amendment to
Lease prepared by Landlord’s counsel in 2009, certain issues with respect to the
Lease and the review, negotiation, revisions and implementation of this
Amendment, which legal fees and expenses incurred through February 28, 2010
total $3,050, no later than ten (10) days after notice thereof from time to
time.

4



--------------------------------------------------------------------------------



 



     6. Real Estate Brokers. Landlord and Tenant each represent and warrant to
the other that it has not dealt with any real estate broker, salesperson or
finder in connection with this Amendment, and each such party agrees to
indemnify and hold the other harmless from any and all loss, damages,
liabilities, claims, costs and expenses (including reasonable attorneys’ fees)
arising from any claims or demands of any broker or brokers or finders with whom
such party has dealt for any commission alleged to be due such broker, brokers,
or finders.
     7. Landlord and Tenant Authorization. Landlord and Tenant each represents
and warrants to the other that this Amendment has been duly authorized, executed
and delivered by and on behalf of each of Landlord and Tenant, as applicable,
and constitutes the valid and binding agreement of Landlord and Tenant, as
applicable, in accordance with the terms hereof.
     8. Estoppel Statements. Tenant hereby certifies and agrees that, to the
best of Tenant’s knowledge as of the date hereof, Landlord is not in default
under the Lease and no event has occurred which, with the giving of notice or
the passage of time, or both, would ripen into Landlord’s default under the
Lease. Landlord hereby certifies and agrees that, to Landlord’s knowledge as of
the date hereof without inquiry or investigation, Tenant is not in default under
the Lease and no event has occurred which, with the giving of notice or the
passage of time, or both, would ripen into Tenant’s default under the Lease.
     9. Ratification and Construction. The terms and provisions of the Lease as
hereby amended are hereby ratified and confirmed in all respects. The
definitions of all defined terms as set forth in the Lease shall apply to such
terms used in this Amendment except as specifically provided herein to the
contrary. The captions and headings used herein are for convenience only and
shall not be deemed to limit the terms and provisions of this Amendment.
     10. Counterparts. This Amendment may be executed in multiple counterparts,
each of which taken together shall constitute one instrument. For purposes of
executing this Amendment, any signed copy of this Amendment may be transmitted
by facsimile machine or computer scanned image transmission and the signature of
any party hereon shall, for purposes of execution hereof, be considered an
original signature. Any facsimile or computer scanned image transmission of this
Amendment shall, at the request of either party, be re-executed by the other
party in an original form, and neither party shall raise the use of a facsimile
machine or computer scanned image transmission or the fact that any signature
was transmitted thereby, as a defense to the effectiveness of this Amendment.
[Signatures Appear on the Following Page]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to Lease
to be executed as of the date first above written.

                      LANDLORD:       TENANT:    
 
                    BOLINGBROOK INVESTORS, LLC, an
Illinois limited liability company       ULTA SALON, COSMETICS & FRAGRANCE,
INC., a Delaware corporation    
 
                   
By:
  /s/ Joseph I. Neverauskas       By:   /s/ Alex J. Lelli, Jr.    
 
 
 
         
 
    Name: Joseph I. Neverauskas       Name: Alex J. Lelli, Jr.     Title:
  Senior Vice President       Title:   Senior Vice President
            Growth & Development    

6



--------------------------------------------------------------------------------



 



EXHIBIT A
ADDITIONAL HVAC EQUIPMENT
[See Attached]

A-1



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [c63694c6369402.gif]

TALLGRASS BUSINESS PARK 1000 REMINGTON BLVD. BOIINCSBROOK, IL 60440 BITE
LQCATIQt TALLQRAS3 BU3tESS PARK UOO RENMGTON BLVD. BOUNQBROOK. L 6044O LANDLORD.
COLUER8 B I K REAL ESTATE MANAGEMENT SERVICES 1000 REMHQTON BOULEVARD, BUTE 200
BOUNQBHOOK. L 8O440 CONTACT- JEFFREY C. VENABLE PHOtC. (eaoi 7SMTOO FAX- 1630)
768-8703 B4AL. JvHuUMdmtxiom TENANT. ULTA 1136 ARBOfl DMVE ROtCOVLLE. L e044O
CONTACT- RICK UYER6 PHONB (830) 378-7137 E-UAL. rniy r Jt h 5Jiom ABCHTECT9.
O8PhlAN ADAMS ABCmECTS. MC. WM H NORTHWESt HWY. 4TH FLOOR PARK R4H3E. LLWOtfl
6OOM-J 3 CONTACT- DAN TE8SAROLO phone- U47) 2oa-eoo FAX- (847) 288-8886 E-MAL-
dtokMrola^MptnMwduu^om WCW BWWEEB8, WC. 780 CREB. MVE WOOD DALE. L Mttl CONTACT
9UNQ KWON PHONE- C830> 066-8000 FAX- (830) 686-M1 e-MAL- mgJcwonwcighwom R
FffTBK7WCKSWON BIQMEBWQ NC 6101 N. M.WALKEE AVE NLES, L 607M CONTACT- 6TEP H
BARNARD PHONE- 18471 068-0280 FAX. (8471 806-0204 EMAL. vnvd^M-p coB FURHTTURE
VqjpQB. PROJECT DESIGN CONSULTANT AFFORDABLE OFFK6 INTERIORS 366 E NORTH AVE
CAROL STREAM, L 00106 CONTACT- TWA ZMfeER PHONE- (630) 784-7734 EMAL tzbmw
flordiU oMCM.oam ALL

A-2



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [c63694c6369403.gif]

WORK SHALL CONFORM TO THE LOOM, * STATE BUILDING CODE AND ORDINANCES. MECHANICAL
CONTRACTOR SHALL BE RESPONSBLE FOR COORUNAtlNG THBR PORTION OF THE WORK WITH
OTHER PORTIONS OF THE WORK. MECHANICAL CONTRACTOR SHALL BE HESPONSBLE FOR
CONSTRUCTION MEANS. METHODS. TECHNIQUES. AND SAFETY TO THE PUBLIC AND TO
PROPERTY DOTH PHVATE AND PUBLIC. MECHANICAL CONTRACTOR SHALL VISIT THE SITE TO
BECOME FAUIUAH WTTH THIS PORTION Of THE WORK. MECHAMCAL CONTRACTOR SHALL BE
RESPONSIBLE FOR ALL CUTTING AND PATCHING OF EXISTING MATERIALS RELATED TO THE
INSTALLATION OF ANY NEW WORK. RELOCATION OF ANT WORK AND DEMOLITION WORK. NO
CUTTING OF STRUCTURAL ELEMENTS SHALL BE DONE WITHOUT THE ARCHITECTS WRITTEN
APPROVAL B. MECHANICAL CONTRACTOR SHALL BE RESPONSBIE FOR THE COMPLETE REMOVAL
OF ALL EXISTING MECHANICAL EQUIPMENT. DUCTWORK AND DEVICES NOT REOUIPED FOR THE
WORK AND NOT SHOWN AS EXISTING TO REMAIN AS INDICATED ON THE DRAWMGS. THE
MECHANICAL CONTRACTOR SHALL VISTT THE SITE TO DETERMINE THE EttENT OF EXISTING
MECHANICAL EQUIPMENT. DUCTS AND DEVICES TO BE REMOVED. ALL MECHANICAL SHUT DOWNS
AND DEMOLITION SHALL BE PHASED AND COORDINATED WITH NEW WORK. MECHANICAL
DEMOLITION CONTRACTOR SHALL BE RESPONSIBLE FOR COOROVMTING SHUT DOWNS AND
REMOVAL OF MECHANICAL ITEMS WITH THE OWNERS PROJECT MANAGER AND WTTH THE
LANDLORD. 7. CONTRACTOR SHALL BE RESPONSIBLE FOR FIELD SURVEY AND DOCUMENTING OF
EUSTWG SYSTEMS. THESE CONTRACT DRAWINGS SHALL SERVE AS GUIDANCE FOR THE
CONTRACTOR ALONG WITH FIELD SURVEY INFORMATION TO MSTALL THE BSTRBUTKW SYSTEMS
REQUIRED FOR THE NEW EQUIPMENT AND DEVICES.

A-3



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [c63694c6369404.gif]

nvao utzntzrvu- nuico PL H. ICMtMX. 1 All OJCIWVK Wd PFWO BWU W NMTED MOVE IVC
Hia EKCD OLHG SWX IMnS S FDR HWC MORK WE OW9HUUHC, SHHWK TtC CCNERN. LJXWVW.
T-ffE. IAVOUT OTMwTSm H?l5w: BUSPEHDED CXUtG 9WX IM£5S aup Mr BBMffl). the DMWKS
SUIL WT BE SC UD FDR e er yeUUKUENTS. orreisraE noted o ite pwks. ra ynH yRQrt
shkowo Hsr uAnw owmra fdr muncxr ajwecrois rmSMTT ii’TiMHnS wffLs5 G.’ ™ J 10 -a
t fbqu exhaust osouncc asoRes. dfrets i MtrEWts icccsswn’ to FKtjniE me srsrort
FiwcrntiiNc opemcs no pumh: d sbcxs. wciTED w oesok mo ne eomwkt tocwen. nc mm
shml be n mkovwwe 8. il BMMCH &m.V DUCTS SMKU. HUE (W) UINUM. WUK WMPERS MSTMUD
R ™ C — CODeS S fiAIEET TO MSFBCtWfi. v K isrisssTSJissrsf sjaar a XSS’ S S SS
ro lwS &£’ TKt SSL . C J iSm tmi rirt-lvn DUCTura up noJTMEUmawsupfwiin l \ WF t
wm fuue sweo ikkr M. SWKC KMIOMD uMn 30. -w SH U. K taiEa FD . OH DUCT ttff.
ROUM)/CML/nEETMaULM SLPPLY MO REIUW OLICTWORK DfOSD TO ) k vcw Ma lacatn n the
oownmcD b ce Wi. not k oaated. u. mswahow       is. naon to otsnucnoN. hbh venrr
cejlwc sp ce mmubutt to n nucreoBK umnst J2X5L5SSLSS5 e j ij .iw™ oi . n.hfy
MOffltcr/ENara 11- CORE-WU. OR 9IV-CUT EMSTWO MILS. ROOF. ETC. AS REOUKS) RM
PVING OS GUCTWORK j nRMro ofw MttW) or ductmml vervt wc n of smucww. bemo, .
comtuodr suu verfy w ua£ oepix rw oucnom mm to ducmow f e c . ix wcrever rmocton
DHtis, OUTSOE MiA mops. etc. cut for MSTMunoN of ‘ cowrnoKs’ moTi auwrnM Bn’ i
fmra co G&lTm’w Be’w 2P JJF a JEJ5£ TOJ t1SS .cfKST?2!2!l SLSiS’ S?1 emiw u ro
comwows fmu to war the jobste mo/or wdctebmiw l noir. hmc shmj. be revQBCD by
owrracx skued iwn KSffiorc tmoes. Dtanw corcmore befure suBwn us kl M r dcsowhxs
sWsE aacuHBy , ...a sr SHMi. co ™ , repohted to w eh.ker r REsai™ COWUTE OFOUTW5
STSID4. U. HUM: OOHTMMTCM SH U. FUIMSH fHO HSTMJ. Mi. CONTRO. >NNG S FgaUBBL
TWJJ )SWT5 SHMI. K AS SOCKUD BTrH THE EOUPUEMT. FTOMOE riUWSFOWCre; AS

A-4



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [c63694c6369405.gif]

El. FURNISH AND INSTALL Ail LABOR, TOOLS. MATERIAL. EQUIPMENT. SERVICES, AND
RELATED ACCESSOflES NECESSARY FOR THE COMPLETE INSTALLATION OF ELECTRICAL WORK
SHOWN ON THE DRAWINGS, SPECIFIED W THE NOTES. AND REQUIRED BY LOCAL CODE
AUTHORITIES. E2. ALL WORK SHALL COMPLY MTH THE tOCAL COOES AND THEIR GOVERNING
AUTHORITIES. E3. OBTAIN AND PAY FOR ALL PERMITS AND FEES RELATING TO ELECTRICAL
SYSTEM. £1. IT IS INTENDED THAT ALL ITEMS OF WORK AND SYSTEMS BE FURNISHED AND
INSTALLED COMPLETE IN ALL DETAILS. READY FOR SATISFACTORY OPERATION AND SERVICE.
APPARATUS REQUIRED SHALL BE FURNISHED, EVEN THOUGH NOT SPECIFICALLY MENTIONED
HEHEW. OR SHOWN ON THE DRAWINGS. ES PROVOE CROUNOINS OF ELECTRICAL WORK IN
STRICT ACCOHJANCC WITH 1HE APPLICABLE COOES AND THEIR AUTHORITIES EG. COORDINATE
ALL WORK MTH OTHER TRADES PRIOR TO ANT INSTALLATION. E7. PROVIDE CODE APPflOVtO
OEAHAWH5 AROUND ELECTRICAL EQUIPMENT. Efl. MATERIALS AND EQUIPMENT SHALL 8£ NEW
AND SHALL CONFORM TO THE N.E.M.A.. 2005 NATIONAL ELECTRICAL CODE (NEC), AND
UNDERWATERS LABORATORIES (UL> STANDARDS IN EVERY CASE. WHERE SUCH STANDARDS HAVE
BEEN ESTABLISHED. EB. COORDINATE STAQNC OF MATERIAL WTH BUILDING MANAGEMENT
REPRESENTATIVE AT THE OF BODING. £10 TESTING — AFTER WIRES ARE IN H.ACE AND
CONNECTED TO OEMCES AND EQUIPMENT, THE SYSTEM SHALL BE TESTED FOR SHORTS AND
GROUNDS. ALL HOT WIRES, f SHORTED 00 GROUNDED, SHALL BE REMOVED AND REFtACED.
Elt ALL METERS, INSTRUMENTS, CABLE CONNECTION. EQUIPMENT, OR APPARATUS NECESSARY
FOR MAKING ALL TESTS. SHALL BE FURNISHED BT THIS CONTRACTOR AT HIS OHM EXPENSE.
£12. AFTER THE COMPLETION OF THE INSTALLATION. THE ENTIRE SYSTEM SHALL BE
THOROUGHLY CLEANED. CLEAN ALL FOREIGN MATTER. PAINT. 04. DIRT. UNREQURED LABELS.
GREASE. AND STICKERS FROU FIXTURES AND EQUIPMENT. REMOVE FROM THE PREMISES ALL
RUBBISH DEBRIS, ETC. ACCUMULATED 8Y THE ELECTRICAL INSTALLATION. E1J THE
CONTRACTOR SHALL BE RESPONSIBLE FOR PROTECTING AIL EQUIPMENT AND SYSTEMS AGAINST
HARMFUL EXPOSURE. OR ACCUMULATION OF DUST/MOISTURE. aOOOWG. CORROSION. OR OTHER
FORMS OF DAMAGE. CLEAN AND RESTORE DAMAGED FINISHES AND EQUIPMENT TO PLACE
MSTALLATION IN A LIKE-NEW CONDITION. El 4. ALL EQUIPMENT LOCATED OUTDOORS SHALL
BE WEATHERPROOF TYPE. EIS EXPANSION FITTINGS — PROVIDE EXPANSION FITTINGS FOR
CONDUITS CROSSNG EXPANSION JOINTS. Elfl. PERMANENT RECORDS — UPON COMPLETION OF
THE INSTALLATION. FURNISH TO THE OWNER WIRING DIAGRAMS OF SPECIAL EQUIPMENT, LOW
VOLTAGE SYSTEMS AND CONTROLS ALOftC WITH RECORD DRAW4GS. CATALOGS AND OPERATING
INSTRUCTIONS FOR ALL EQUIPMENT AND CONTROLS SHALL BE ASSEMBLED, BOUND. AH) OVEN
TO THE OWNER AS A CODE FOR FUTURE OPERATION AND REPAIR. E17 GUARANTEE — ALL
ITEMS. MATERIALS. AND WORKMANSHIP FURNISHED UNDER THIS SPECIFICATION SHALL BE
GUARANTEED FOR A PERIOD OF ONE(l) •itAR. AFTER ACCEPTANCE OF THE WORK AS
EVIDENCED BY THE DATE OF FINAL CERTIFICATE, ANY DEFECTIVE MATERIAL OR FAULTY
WORKMANSHIP SHALL BE REPLACED WITHOUT COST TO OWNER. EIS. VERIFY M FIELD IF THE
SUSPENDED CQUNC SPACE IS UTILIZED AS A PLENUM SPACE. AIL WORK SHALL COMPLY WITH
LOCAL CODE REQUIREMENTS FOR H5TALLATION IN PLENUM CEILING SPACES. Elfl- U4LESS
SPECIFICALLY NOTED OTHENWSE. ALL WRING SHALL BE INSTALLED IN CONDUIT. EM
ELECTRICAL METALLIC TUBND — UfUESS NOTED OTHERWISE. EMI “THINWALL” CONDUIT SHALL
BE UTILIZED, IN GENERAL, WHERE PERMUTED BY CODE. MINIMUM SIZE CONDUIT SHALL BE
3/*”. UNLESS SPECtflCAU-Y NOTED OTHERWISE. £21. CONDUIT SHALL BE AS MANUFACTURED
BY ALUED. TRIANGLE OR APPROVED EQUAL. £22. INTERMEDIATE METAL CONDUIT OR
HEAVY-WALL STEEL CONDUT SHALL BE UTILIZED OUTDOORS. E2J. ALL CONDUIT AND WIONG
SHALL BE CONCEALED WHEREVER POSSBLE. WERE CONDUIT AND WIRE CANNOT BE CONCEALED.
PROVIDE WREMOLD OR SURFACE MOUNTED CONDUT ROUTED AS DIRECTED BY THE ARCMTECT.
E24 ALL EXPOSED CONDUITS SHALL BE RUN PARALLEL TO OR AT RIGHT ANGLES TO
STRUCTURAL MEMBERS. CAREFULLY COORDINATE EXACT ROUTING WITH THE ARCHITECTS
REPRESENTATIVE, IN THE FtlO. PRIOR TO ANY INSTALLATION. E2&. ALL MNDUI15 SHALL
BE INDEPENDENTLY SUPPORTED FROM THE BUILDING STRUCTURE. CONDUIT SHALL NOT BE
SUPPORTED FROM VENTILATING DUCTS. MECHANICAL PIPIrM* SUSPENDED CDUNG GRIDS. OR
THQR HANGERS. £26. “RES AND CABLES — ALL WIRE SHALL BE COPPER. BOO VOLT RATED
WSW-ATlON, TYPE THHN/THWN. WIRE MALL BE SOUO FOR f[2. HO SMALLER AND STRANDED
FOR SZE J10 AND LARGER. MINIMUM WIRE SIZE SHALL BE f 12. E27 OUTLET. PULL. AND
JUNCTION BOXES SHALL BE II GAUGE. OR HEAVIER. STEEL. SHERARDIZED WITH REMOVABLE
KNOCKOUTS. BOXES SHALL 8E AS MANUFACTURED BY APPLETON. STEZL EIB. DISCONNECT
SWITCHES SHAU BE HEAVY-DUTY. QUICK-MAKE. QUICK-BREAK TYPE W NEMA I ENCLOSURE.
SWITCHES SHALL BE AS MANUFACTURED SY SQUARE D, EATON. SIEMENS OH GENERAL
ELECIRIC. £29 PROPERLY LABEL ALL PANELBOAHO DIRECTORIES FOR NEW WORK INVOLVED.
DIRECTORIES 31 ALL BE TYPEWRITTEN. EM. WRING DEVICES SHAU. BE SPECIFICATION
GRADE. TOGGLE SWITCHES SHALL BE QUIET TYPE RATED 20AMP, 120 VOLT. DUPLEX
RECEPTACLES SHALL BE RATED 2QAMP. 120 VOLT GROUNDED. SPECIAL RECEPTACUZS SHALL
BE PROVIDED AS REQUIRED. COVERPLATE FINISH FOR ALL DEVICES SHALL BE AS ORECTED
BY ARCHITECT. WRING DEVICES SHALL BE AS MANUFACTURED BY PASS 4 SEYMOUR. HUBBELL.
OR GENERAL ELECTRIC. EJI THE CONTRACTOR SHALL REMOVE OQ5TMG CQUNC SYSTEMS. IF
REQUIRED, TO INSTALL NEW CONDUIT AND WIRING. AT COMPLETION OF NEW WORK. THIS
CONTRACTOR SHALL REPLACE AND MATCH FINISH OF THE EXISTING CHUNG. Eli. THIS
CONTRACTOR SHALL PROVIDE CUTTING AND PATCHING OF EXISTING MALLS AND FLOOR
AFFECTED BY THE NEW WORK. PATCHING SHALL MATCH EXISTING. AND SHALL HE
COORDINATED WITH THE OWNER’S REPRESENTATIVE. EU. CONTRACTOR SHALL LAYOUT BRANCH
CIRCUIT MRWG AND ARRANGEMENT OF HOMERUNS FOR MAXIMUM EFFICIENCY. INCREASE WIRE
SIZE IF VOLTAGE DROP EXCEEDS PI. ALL CIRCUIT NUMBERS SHOWN ARE FOR GUIDE ONLY.
ELECTRICAL CONTRACTOR SHALL VERIFY EXACT CIRCUITS TO BE UTILIZED M THE HELD. P2.
ELECTRICAL CONTRACTOR SHALL MRE ALL NEW CIRCUITS TO EXISTING SPARE CHCUITS M
EXISTMC PANEL. P3. PROVIDE (3) NEW 30A-1P CIRCUIT BREAKER OF TTPE TO MATCH
EXSTING IN EXISTING SPACE OF EXISTING PANEL. BULBING ENGINEER HAS PROVIDED LOAD
READING OF EA MAXIMUM 3 PH. LOAD AT 277/4BOV., 3PH., 4W. FCR THE PAST 12 MONTHS,
THEREFORE PANELS HAVE AVAILABLE SPARE CAPACITY TO fEED NEW CIRCUITS. P*.
EXISTING CONVENIENCE WALL RECEPTACLES SERVING ROOM ARE EXISTING TO REMAIN. PRIOR
TO CONSTRUCTION. ELECTRICAL CONTRACTOR SHALL VERIFY LOCATIONS OF EXISTING
CONVENIENCE WALL RECEPTACLES. IF EXISTING CONVINCE WALL RECEPTACLES ARE LOCATED
OK THE SAME WALL AS NEW RECEPTACLES SHOW4. EXISTING RECEPTACLES SHALL BE USED IN
LIEU OF NEW SHOWN ON PLANS, OTHERWISE PROVIDE RECEPTACLES AS SHOWN AND TIE
RECEPTACLE TO EXISTING CIRCUITS SERMNC RECEPTACLES IN THE ROOM WITH SPARE
CAPAdTY- PS. WIRE TO SPARE CIRCUIT BREAKER IN EXISTING PANEL P6. PROVIDE NEW
60A-3P ORCUlT BREAKER OF TYPE ID UATQI EXISTING IN EMSTING SPAQS Of EXISTING
PANEL. BULDING ENGINEER HAS PROVIDED LOAD READING OF IOA MAXMUM 3 PH. LOAD AT
277/4EOV.. S»H.. 4W. FOR THE PAST 12 MONTHS. THEREFORE PANELS HAVE AVAILABLE
SPARE CAPACITY TO FEED NEW RTU. P7. POWER POLE WITH CENTER DIVIDER FOR ACCESS OF
POWER AND DATA CABLJNG TO FURMTURE SYSTEM. COORDINATE EXACT SIZE. TYPE. HEIGHT
AND LOCATION IN FIELD MTH GENERAL CONTRACTOR. ARCHITECT AND FURMTURE VENDOR. PB-
ELECTRICAL CONTRACTOR SHALL PROVIDE CABLJNG BACK TO VOICE/DATA ROOM AS REQUIRED.
COORDINATE EXACT VOICE/DATA ROOM LOCATION FOR TERMINATION AND CONNECTION OF
VOICE/DATA DROPS WOH ULTA. COORDINATE EXACT CABLING. JACK AMI TERMINATION
SPECtfnCAIlGNS HTH ULTA IT DEPARTMENT. INCLUDE ALL COSTS IN BASE BO. PB. PftOVUE
CONDUIT STUB TO ACCESSIBLE CEILING FOR LOW VOLTAGE CABUNG ACCESS TO FURMTURE
PARTITION. COORDMATE EXACT CONDUIT SIZE REQUIREMENTS MTH ULTA IT DEPARTMENT
FWIOH TO SUBMITTING BID AND INCLUDE ALL COSTS M BASE ,

A-5